Order issued September 11, 2012




                                            In The
                                (good niApptaN
                         ift1i Bistrirt ut rxtto at Dallas
                                    No. 05-12-00307-CV


                JOHN C. FLOOD OF DC, INC., JOHN C. FLOOD, INC.,
                        AND MELVILLE DAVIS, Appellants

                                              V.

                             SUPERMEDIA, L.L.C., Appellee


                                           ORDER

      The Court has before it appellee's August 31, 2012 second motion for extension of time to

file brief The motion is GRANTED and the brief tendered by appellee on August 31, 2012 is

ORDERED timely filed as of today's date.
                                                                                  •


                                                     MOLLY F CIS
                                                     JUSTICE